Citation Nr: 1726800	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-06 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned in April 2016.  This matter was previously before the Board in June 2016, when it was remanded for further development.

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2016 rating decision granted service connection for cervical and lumbar spine disabilities, which constitutes a full grant of the benefits sought on appeal with respect to those issues.

2.  The Veteran's current bilateral knee disability is not the result of disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of an appeal due to lack of jurisdiction have been met with respect to the issues of service connection for cervical and lumbar spine disabilities.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of service connection for a bilateral knee disability, as the full benefit sought on appeal has been granted with respect to the issues of service connection for cervical and lumbar spine disabilities and the issue of service connection for a bilateral foot disability is being remanded to the AOJ further development.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2013; the Veteran's representative acknowledged receipt of the letter later the same month.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes the Veteran's service and VA treatment records, as well as records from the Social Security Administration (SSA).  VA provided examinations in March 2014 and July 2016 to obtain an opinion to help substantiate the Veteran's claim.  Although the Board deemed a new opinion necessary following the March 2014 VA examination, the July 2016 opinion rectified the deficiencies in the March 2014 opinion as the July 2016 VA examiner clearly considered the bilateral knee pain noted in service and the Veteran's lay reports of bilateral knee pain following a 1998 motor vehicle accident.  The July 2016 VA examiner also provided an adequate rationale to support her opinion that the claimed disability is not the result of a disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As such, the July 2016 VA opinion is adequate to make an informed decision on the Veteran's claim.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In June 2016, the Board remanded the Veteran's service connection claim for a bilateral knee disability so the AOJ could obtain SSA records and schedule a new examination.  As previously noted, the record includes the Veteran's SSA records, and VA provided an adequate examination in July 2016.  Thus, the additional development requested by the Board has been completed.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Cervical and Lumbar Spine Disabilities

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

A September 2016 rating decision granted service connection for cervical and lumbar spine disabilities.  Thus, the benefits sought on appeal have been granted in full, and there is no remaining allegation of error of fact or law for appellate consideration with respect to the issue of service connection for cervical and lumbar spine disabilities.  Therefore, the Board has no jurisdiction to review the appeal of these issues, and they are dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

This decision is intended to complete the record with respect to the issues of service connection for cervical and lumbar spine disabilities, as the issues were not removed from Veterans Appeals Control and Locator System (VACOLS) by the AOJ prior to recertification of this matter to the Board.

III.  Bilateral Knee Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110.  For a member of a Reserve component, ACDUTRA means full-time duty performed by Reserve service members for training purposes.  INACDUTRA means duty (other than full-time) prescribed for Reserve service members under section 206 of title 37 of the United States Code or any other provision of law.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran has been diagnosed as having a bilateral knee disability.  VA examiners have noted the Veteran has bilateral chondromalacia patella.  The July 2016 VA examiner also noted the Veteran had a right medial collateral ligament (MCL) sprain.  There is evidence that the Veteran sought treatment for leg/knee symptoms at various times during service.  He has also variously reported that he experienced knee pain after a motor vehicle accident during a period of Reserve service in 1998.  The only issue that remains is whether there is a nexus between the manifestations in service and the current disability.

The Board finds the preponderance of evidence is against a finding that there is a nexus between the in-service manifestations of knee symptomology and the current bilateral knee disability.  A July 2016 VA examiner concluded it is less likely than not the Veteran's current bilateral knee disability, to include the right MCL sprain, is the result of disease or injury in-service.  In reaching this conclusion, the July 2016 VA examiner considered the symptomatology noted in service, as well as the Veteran's lay reports of post-service symptoms.  The July 2016 VA examiner noted she was in agreement with the prior examiner that the Veteran's bilateral chondromalacia patella is a condition that results from ordinary use of the knee and is common in the general population.  While acknowledging the complaints of knee pain noted in service treatment records, the July 2016 VA examiner noted the Veteran denied knee pain during a May 1998 routine examination in the Reserve.  This finding is support by notations in the Veteran's SSA records which indicate the Veteran reported his knee problems began after his period of active service.  The July 2016 VA examiner noted the recent increase in right knee pain is the result of the sprain MCL, which could not be traced back to an in-service injury to include a 1998 motor vehicle accident during a period of Reserve service given that it was not shown during prior examinations.

The Board finds the July 2016 opinion probative with respect to the Veteran's service connection claim.  As previously noted, the July 2016 VA examiner considered an accurate factual history of the claimed disability, as outlined in a narrative format in the examination report.  The July 2016 VA provided an adequate rationale to support her conclusion as to why the current bilateral knee disability is not the result of service.  Her opinion is further corroborated by the prior VA examiner in March 2014 who reached a similar conclusion regarding the lack of a nexus to service for the current disability.  The Board values the March 2014 opinion only to the extent that it corroborates the July 2016 opinion, which is adequate to make an informed decision on the Veteran's claim standing on its own, since the March 2014 did not conclusively indicate whether he considered the Veteran's lay reports of post-service knee pain.  Although the Veteran is competent to report observable symptomatology, he does not have the requisite skill or training to address a complex medical question such as the etiology of his bilateral knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).  The Board finds medical expertise highly relevant in this case as the Veteran has been diagnosed as having a bilateral knee condition that affects large segments of the population as a result of typical usage of the knee joints.  The Board cannot substitute lay assertions for the judgment of medical professionals with regard to etiological questions for disabilities that are not capable of lay observation, such as bilateral chondromalacia patella and MCL sprain.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (finding that the Board improperly made a medical determination as to the relative severity, common symptomatology, and usual treatment of a knee ligament injury without citing to any independent medical evidence to corroborate its finding).

The Board notes the Veteran has not been found to have arthritis affecting the knee joints.  X-rays conducted in conjunction with the March 2014 VA examination were negative for arthritis, and there is nothing in treatment records that suggests arthritis has developed subsequent to that examination.  Thus, the Veteran has not been diagnosed as having a chronic disease within the meaning of within the meaning of 38 C.F.R. §3.309(a); therefore, service connection cannot be established on a presumptive basis under 38 C.F.R. § 3.307 or through the related concept of a continuity of symptomatology.  See 38 U.S.C.A. § 1112; Walker v. Shinseki, 708 F.3d 1331 (2013).

In sum, the preponderance of evidence is against the Veteran's service connection claim for a bilateral knee disability.  The Veteran has not been diagnosed as having a chronic disease affecting the knees that can be presumed to have resulted from service.  There is no competent evidence that links the knee symptoms shown in service to the current disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for a bilateral knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal with respect to the issue of entitlement to service connection for a cervical spine disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for a lumber spine disability is dismissed.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In September 2016, a Decision Review Officer (DRO) with the Appeals Management Center made a formal finding that the July 2016 VA opinion was inadequate to make an informed decision of the Veteran's service connection claim for a bilateral foot disability.  The DRO noted the July 2016 VA examiner failed to sufficiently address foot issues noted in service treatment records and failed to provide a conclusion regarding a potential nexus to service for hallux valgus.  The DRO further noted a skin examination should have been provided in light of the examiner's comments regarding skin irritation of the feet in service.  However, the issue of service connection for a bilateral foot disability was returned to the Board without further examination or any action to correct the deficiency in the previous examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination (or examinations if necessary) regarding his service connection claim for a bilateral foot disability.

The selected examiner (or examiners) must provide an opinion as to whether the Veteran has a current bilateral foot (orthopedic and/or skin) disability that is at least as likely as not (at least 50 percent probability) the result of disease or injury in service.  The opinion must address all bilateral foot diagnoses noted in the appeal period (pes planus, hallux valgus, and tinea pedis) even if the condition has resolved.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  


2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


